Exhibit 10.1 CONSULTING AGREEMENT This Consulting Agreement (the “ Agreement ”) is entered into as of April 27, 2016, by and between Unifi, Inc., a New York corporation (the “ Company ”), and William L. Jasper (“ Consultant ”). RECITALS WHEREAS, Company employed Consultant as Chief Executive Officer as an at-will employee; WHEREAS, the Consultant retired from his employment with the Company effective April 27, 2016 (the “ Retirement Date ”) and the Company has accepted his retirement for all purposes, including the Unifi, Inc. 2013 Incentive Compensation Plan and the 2008 Unifi, Inc. Long-Term Incentive Plan; and WHEREAS, the parties wish to provide for the orderly transition of Consultant’s duties and responsibilities to others, and Consultant has indicated his willingness to provide consulting and advisory services to the Company on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing premises and the respective agreements of the Company and Consultant set forth below, the Company and Consultant, intending to be legally bound, agree as follows: 1.
